Deen, Presiding Judge.
Thomas H. Carter brings this pro se appeal from the trial court’s dismissal of his suit against appellee for invasion of privacy. Held:
An examination of the record shows that this suit was probably misnamed because it appears to be a suit for injury to reputation. Under Code Ann. § 3-1004 actions for injuries done to the person must be brought within two years after the right of action accrues, except for injuries *327to the reputation, which shall be brought within one year. As the statute of limitation began running in 1968, the trial court did not err in granting appellee’s motion to dismiss. The affirmative defense of statute of limitation may be pleaded by amendment. Security Ins. Co. of Hartford v. Gill, 141 Ga. App. 324 (233 SE2d 278) (1977).
Argued September 11, 1978
Decided September 28, 1978
Thomas H. Carter, pro se.
Schwall & Heuett, Robert J. Kaufman, Emory A. Schwall, for appellee.

Judgment affirmed.


Smith and Banke, JJ., concur.